DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/14/2022 has been entered.
Claims 1, 11 and 24 are amended.
Claims 1-4, 7-8, 11- 14 and 16-25 are examined on the merits.
Response to Arguments
Applicant's arguments filed 12/23/2021 have been fully considered but they are not persuasive:
With respect to the amendment made to claim 1, Applicant argues that the reference of Allen does not disclose the dressing, wherein two sheets of impermeable material which are sealed to one another without another layer being interposed between the knitted or braided tube and each of the two sheets of impermeable material.
However, Allen discloses this limitation (see the rejection below).
With respect to the amendment made to claim 11, Applicant argues that none of cited references teach or suggest the limitation of “a filter that extends all the way along the length of the knitted or braided tube.
Indeed, the closest prior art of record fail to teach, suggest or render obvious this limitation, and therefore, no art rejection is present for claims 11-14 and 16-25 with regard of this limitation.
However, this limitation is not supported by the instant Specification and Applicant is required to remove new matter in response to this Office Action (see the rejection of claims 11-14 and 16-25 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph below).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-14 and 16-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention:
Claim 11 recites the limitation of the “braided tube includes a filter that extends all the way along the length of the knitted or braided tube” that is not supported by the instant Specification.
Applicant is required to remove new matter in response to this Office Action.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-14 and 16-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation of the “braided tube includes a filter that extends all the way along the length of the knitted or braided tube” that makes claim indefinite, since it is unclear where and how the filter is positioned relative the tube.
For purpose of further examination, the filter is interpreted as being positioned inside the clearance of the tube.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7 and are rejected under 35 U.S.C. 103 as being unpatentable over Allen (US 2015/0141941 A1) in view of Braga (US 2010/0324516 A1).
Regarding claims 1 and 2, Allen discloses a negative pressure wound therapy dressing (Allen Fig. 1B) comprising a dressing body (wound dressing 10) (Allen [0109] lines 1-5) and a drainage tube (bridge 211) wherein the drainage tube comprises a passage (fluid passage 212) knitted or braided from a monofilament yarn and having a length (Allen [0126] lines 13-18, [0128] lines 1 -7), since a knitted material implies a monofilament yarn and Merriam-Webster defines knit as interlacing yarn. Also, Allen teaches using monofilament fibers (Allen [ 0115]). Allen further discloses a sheath (film layers 208,210) (Allen Fig. 1 B, [0126] lines 19-22), these film layers described to be liquid impermeable (Allen [0157]). Allen (Fig. 5C) details the assembly of the film layers, wherein an impermeable sheat11 including two separate sheets (208, 210 corresponding to 510, 540) of an impermeable material sealed (via heat welding, Allen [0156] lines 4-5) to one another along the length of the spacer layer (520) surrounds the knitted or braided tube such that the knitted or braided tube is sandwiched between the two separate sheets of the impermeable material (Allen Fig. 5C, [0156] lines 9-13 see Annotated Fig. 1 below), wherein the two sheets of the impermeable material am sealed to one another along the length of the knitted or braided tube (spacer 520 corresponds to knitted/braided fluid passage 212; Allen 9[0128]) without another layer interposed between the two sheets of the impermeable material at one or more locations where the two sheets of the impermeable material are sealed to one another (Annotated Fig. 1, Allen Figs. 5A-C, [0156] lines 1-13), since Allen teaches the top and bottom layers extending beyond the width of the spacer layer such that they are directly sealed to one another at the seam without another layer interposed at the seam (Annotated Fig. 1, Allen Figs. 5A-C, [0156] lines 1-13), wherein the two sheets of the impermeable material (208, 210 corresponding to 510, 540) are sealed to one another at two seams that are circumferentially spaced 180 degrees (either side at the middle height of spacer 520) from one another about an axis passing through a center of the knitted or braided tube (Allen Figs. 5A-C, [0156] lines 9-13), Allen further discloses wherein one end of the drainage tube has a tab (sealing surface 216, sealing portion 545), integrally formed with the two si1eets of impermeable material by which the drainage tube may be attached to the dressing body (at sealing surface 216) (Allen Figs. 1B, 5C, [0126] lines i-6, [0156] lines 1-5).

    PNG
    media_image1.png
    177
    628
    media_image1.png
    Greyscale

Allen does not expressly disclose the knitted passage to be a tube, but Allen does teach the passage as a channel that can be collapsed (Allen, [0129] lines 1-20), suggesting a tube structure to one of ordinary skill in the art, to transport fluid even under kinking and occlusion (as motivated by Allen, [0129] lines 4-9).
Braga teaches a negative wound therapy dressing (Braga Fig. 1, [0005]) in the same field of endeavor, with a drainage tube (exudate conduit 30) comprising a tube (fibrous core 38) knitted or braided (Braga Fig. 6D, , [0046] lines 1-5, [0055] lines 1-2, [0057] lines 1-2) from monofilament yarn (fibers 42, 44) for wicking fluids from the wound (as motivated by Braga , [0005] lines 5-8).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the fluid passage of Allen in the form of the tube, as taught by Braga in order to wick fluids away from the wound, as motivated by Braga ([0005] lines 5-8).
Regarding claim 3, Allen further discloses the monofilament yarn to be polyester (Allen, [0129] lines 1-3) and the spacer (520) to be polyester or polypropylene (Allen, [0158] lines 8-10).
Regarding claim 4, Allen further discloses the thickness of the fluid passage (212), or diameter, of the passage to be 3-6 mm (Allen, [0129] lines 21-23) that is encompassed in the claimed range of 4-10 mm.
Regarding claim 7, Allen discloses the impermeable sheath being adhered to the knitted or braided tube by heat sealing, or heat welding (Allen, [0156] lines 4-5).
Regarding claim 8, Allen further teaches the impermeable sheath to be a polyurethane sheath (Allen, [1057]).
No art rejection is present for claims 11-14 and 16-25, since the closest prior art of record Allen (US 2015/0141941 A1) in view of Braga (US 2010/0324516 A1) fail to teach, suggest or render obvious the “braided tube including a filter that extends all the way along the length of the knitted or braided tube”.
It is noted that this limitation is not supported by the instant Specification, and therefore, Applicant is required to remove the new matter in response to this Office Action.
Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217. The examiner can normally be reached 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILYA Y TREYGER/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781